UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


JASON MACLENNAN,                                     )
                                                     )
                       Plaintiff,                    )
                                                     )
                       v.                            )   Civil Action No. 09-2017 (RJL)
                                                     )
U.S. DEPARTMENT OF JUSTICE et at.,                   )
                                                     )
                       Defendants.                   )




       This civil action is before the Court on defendants' motion to dismiss filed July 2,2010.

By Order of July 21,2010, plaintiff was directed to respond to defendants' motion by August 25,

2010. He was advised that his failure to oppose the motion could result in dismissal of the case

on what would be treated as a conceded motion. By Orders of November 4,2010, December 10,

2010, and February 14,2011, the Court enlarged the time for plaintiff to file his response; his

current deadline was March 7, 2011. Plaintiff has neither opposed defendants' motion nor

sought additional time to do so. The Court therefore will grant defendants' motion to dismiss as

conceded and dismiss the case pursuant to Local Civil Rule 7(b). See Slovinec v. Amer. Univ.,

520 F. Supp. 2d 107,111 (D.D.C. 2007) (discussing enforcement of the local rule) (citations

omitted). A separate Order accompanies this Memorandum